It is with great pleasure that
I join previous speakers in congratulating Mr. Diogo
Freitas do Amaral on his election to the presidency of the
General Assembly at its fiftieth session. It is a great
honour and a great challenge to be serving in that
capacity at a time when the United Nations is marking its
first 50 years of existence, and when people are hoping
for a better world — as Mr. do Amaral noted in his
statement last week — through peace, freedom, justice,
education, health and development.
Fifty years ago, the United Nations was formed to
bring all nations of the world together to work for peace
and development based on the principles of justice,
human dignity and the well-being of all people. The
United Nations aim of promoting international
cooperation is still alive half a century later, although it
is facing more challenges than ever before.
Lithuania itself is facing, and meeting, new
challenges. In the less than six years since the
reestablishment of independence, Lithuania has enshrined
24


democratic values in its constitution, established the rule of
law, promoted human rights and implemented free-market
economic reforms. Our foreign policy is based on respect
for international law, national sovereignty, human rights and
peaceful coexistence among nations — especially our most
immediate neighbours. The best testimony to our good-
neighbourly relations is provided by the treaties we have
concluded with all neighbouring States; they were a result
of hard work and compromise. It is our view that they
constitute a major contribution to the security of the region
and of the entire world.
Our other foreign-policy goals are also clearly defined.
Lithuania is striving for full integration into European
political, economic and collective-security structures. As an
associate member of the European Union, our ultimate goal
is full membership in the Union. Membership in the North
Atlantic Treaty Organization (NATO) and in the Western
European Union (WEU) is also a high priority. We look
forward to continuing our cooperation with and our active
participation in regional organizations such as the
Organization for Security and Cooperation in Europe
(OSCE) and the Council of Europe.
The United Nations is facing new challenges today. A
half-century later it is not only proper to assess the
Organization’s performance, but also necessary to prepare
it for the new demands and problems resulting from the
dramatic changes that have come about since the end of the
cold war. The number and importance of the challenges that
face the United Nations call for reforms. The United
Nations is expected to solve many problems, such as armed
conflicts, human rights violations, the poverty gap and
humanitarian crises. The problems presented by conflicts
such as those in the former Yugoslavia, Afghanistan,
Liberia, Rwanda, Burundi and Somalia are in many ways
unprecedented. The United Nations is expected to provide
development assistance and emergency relief to refugees. It
is expected to promote democracy and to safeguard the
health and rights of women and children. The United
Nations is expected to play a leading role in solving
environmental and population problems and in securing
sustainable development. It is expected to prevent the
spread of weapons of mass destruction.
If the United Nations is to live up to these
expectations, Member States will have to provide it with
the necessary means to do so. For this reason, Lithuania
attaches importance to the efforts aimed at the
revitalization, strengthening and reform of the United
Nations system, and will follow with interest the initiatives
directed towards that goal. Good management in the
Secretariat is an important tool in achieving that goal.
Better productivity and increased cost-effectiveness, as
well as accountability and responsibility, can make a
difference in creating a more mission-driven and result-
oriented Organization. Energies and resources within the
United Nations system need to be utilized in a more
effective and coordinated manner if the Organization is to
meet the challenges that lie ahead.
Likewise, there is a need for integrated policies to
address these global problems, which too often are treated
as separate questions. In that regard, we see a close
connection between “An Agenda for Peace” and “An
Agenda for Development”, and are in full agreement that
the quest for peace and security should not divert
attention from other fundamental objectives of the
Organization, especially in the fields of economic and
social development.
Another priority for a revitalized United Nations is
reform of the Security Council. Lithuania supports
continued discussion on the transparency of the work of
the Security Council. Recent informal arrangements to
improve consultation on peace-keeping between the
Secretariat, the Security Council and troop contributors
should be further developed. The Security Council must
be more representative of the greatly expanded
membership of the United Nations, and it has to take into
account the interests of small States and of all regions,
including those of Central and Eastern Europe. We
believe that an increase in the overall membership of the
Council is needed and that an increase in the permanent
membership should reflect current geopolitical realities. In
this context, Lithuania supports an increase in the number
of permanent members of the Security Council with new
members to come from among countries that make an
exceptional contribution to the activities of the United
Nations. This would significantly strengthen the authority
and capability of the United Nations as a whole. It goes
without saying that reform of the Security Council should
not decrease its effectiveness or its efficient functioning.
The tremendous increase in and complexity of
peace-keeping operations in recent years clearly signals
the need for change. We cannot ignore the financial
consequences of this increase. The budget for peace-
keeping operations currently amounts to approximately
$3.6 billion. We must strengthen preventive diplomacy in
order to avoid overextending our capabilities in the area
of peace-keeping. Nevertheless, Lithuania will continue to
play its part in peace-keeping, as it is already doing in the
United Nations Confidence Restoration Operation in
25


Croatia (UNCRO); it stands ready to do more. The third
platoon of Lithuanian peace-keepers is now serving in
Croatia within the Danish battalion. We are actively
participating in the NATO Partnership for Peace
programme and are moving forward on the formation and
training of a Baltic peace-keeping battalion.
Lithuania also welcomes the growing interaction
between the United Nations and regional organizations,
such as the OSCE and NATO, in the field of peace-keeping
operations. This approach enables regional organizations to
share the common burden of peace-keeping functions and
to contribute, together with the United Nations, to the
maintenance of peace and security. OSCE missions are
actively promoting peaceful political solutions to regional
crises in Chechnya, Georgia, Nagorny-Karabakh, Tajikistan
and elsewhere.
Although Lithuania believes that European countries
should try to solve their own problems in the framework of
the OSCE before turning to the United Nations, we hope
that cooperation between the OSCE and the United Nations
will be strengthened in areas of common concern,
particularly on issues concerning stability and security in
the OSCE area. Further work needs to be done in
developing a standard set of principles for peace-keeping
activities undertaken by individual States or third parties.
Any strategy for preventing armed conflicts should
involve disarmament and non-proliferation objectives. The
easy availability of arms contributes to the scale of
suffering in conflict situations as well as to the outbreak of
conflict itself. Lithuania wholeheartedly supported the
indefinite and unconditional extension of the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT), because it
views the Treaty as a crucial instrument for preventing the
spread of nuclear weapons and for reducing existing stocks.
We recognize that, although the threat posed by
nuclear weapons is of prime concern, the ongoing use of
conventional weapons is equally dangerous. There is a need
for States to exercise greater responsibility and restraint in
their arms transfers. The United Nations Register of
Conventional Arms has led to greater transparency, but a
code of conduct for conventional arms transfers could set
out common principles to be observed in this area.
Drug trafficking and associated international crime are
another growing threat to the security and well-being of
nations and peoples. We give our full support to the United
Nations International Drug Control Programme, which has
the responsibility of leading the global fight against this
scourge. In view of the continuous and growing rise in
drug-related problems throughout the world, including in
our region, we encourage closer cooperation in this area.
The situation in Rwanda and in former Yugoslavia
is uppermost in our minds, as are other armed conflicts
closer to home, which have resulted in bloodshed and
systematic violations of human rights. Racial and ethnic
hatred have led to particularly inhumane behaviour. These
horrible lessons must never be forgotten; nor should these
crimes against humanity go unpunished. This is why we
are in favour of strengthening mechanisms to monitor and
protect human rights by fully implementing the mandate
of the United Nations High Commissioner for Human
Rights, and by strengthening the Centre for Human
Rights. In order to avoid duplication, we encourage
further coordination of United Nations human rights
activities with regional bodies carrying out similar
mandates.
Lithuania also feels that the mandate for peace-
keeping operations could include a human rights
component with clearly established reporting and
verification procedures. When terrible crimes are
committed and when human rights are systematically
violated despite all efforts, Lithuania believes that those
responsible, including the actual perpetrators, should be
prosecuted. We thus support moves to establish a
permanent international criminal court which would have
jurisdiction over serious crimes of international concern,
wherever they occur.
Lithuania places great importance on the work of the
United Nations Development Programme (UNDP) as the
principal funding agency and coordinator of United
Nations technical and development assistance. Since the
establishment of the UNDP office in Vilnius in 1992, my
Government, with support from UNDP, has launched
programmes in such priority sectors as democratization
and the development of civil society, public
administration reform and the social impact of transition.
We are especially grateful for UNDP assistance in the
preparation of our 1995 national development report.
My Government reaffirms the need for the full
integration of countries with economies in transition into
the world economy and for continued United Nations
support in achieving that goal. We see the concept of
transition as a temporary one, which at this point in time
identifies the special needs and immediate concerns of
26


countries undergoing fundamental political, economic and
social transformation. We hope that these needs and
concerns will be reflected in “An Agenda for
Development”. Lithuania recognizes the fine work done by
the Economic Commission for Europe in diagnosing the
problems of transitional economies and in preparing useful
recommendations.
I also wish to take this opportunity to acknowledge the
work of the United Nations Children’s Fund (UNICEF) in
my country. UNICEF has provided much-appreciated
technical and advisory services on meeting global objectives
for the welfare of children.
Recent major international conferences in Rio de
Janeiro, Cairo, Copenhagen and Beijing have addressed
important strategies and goals for development. Coordinated
follow-up and implementation of the recommendations of
these conferences will require not only the commitment of
Governments, but greater coordination in United Nations
operational activities and improved coherence in
programmes.
Fully recognizing and supporting the obligation of all
Member States to pay their contributions in full and on
time, Lithuania also believes in the principle of sovereign
equality, that is the equal rights of all Member States. In
our case, those rights were violated by the assignment in
1992 of inequitable assessment rates to the Baltic States
and the countries of the Commonwealth of Independent
States (CIS), which were above the capacity of those States
to pay. We have participated in the work of the high-level
working group on the financial situation of the United
Nations and have followed the work of the working group
on the principle of capacity to pay. We welcome the partial
improvement in our rates of assessment due to the 50 per
cent phasing out of the scheme of limits for 1995-1997.
Next month the Lithuanian Committee for the Fiftieth
Anniversary of the United Nations will commemorate this
anniversary with an impressive programme. Emphasis is
being placed on youth education, the main themes on the
agenda of the United Nations and the achievements of the
Organization over the past five decades. We must, however,
remind ourselves of what the United Nations has not yet
achieved. Let us hope that those unattained goals will
inspire us to move forward with the same vision and
commitment as the founders of the United Nations did 50
years ago.
